PER CURIAM
Appellant, an allegedly mentally ill person, appeals from a judgment involuntarily committing him to the Mental Health and Developmental Disability Services Division for a period not to exceed 180 days. We reverse.
While appellant does not assign as error the trial court’s failure to advise him of his rights under ORS 426.100, the state nonetheless acknowledges that the court failed to properly explain to appellant his right to subpoena witnesses. ORS 426.100(l)(d). We have previously held that the failure to advise an allegedly mentally ill person of that person’s right to subpoena witnesses is reviewable as error apparent on the face of the record. State v. Murphy, 146 Or App 772, 773, 934 P2d 610 (1997). We so hold in this case as well.
Reversed.